UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7743


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

PRENTIS TREWAYNE ROBERTS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:09-cr-00078-HEH-1; 3:10-cv-00092-HEH)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Prentis Trewayne Roberts, Appellant Pro Se. Dana James Boente,
Assistant United States Attorney, Alexandria, Virginia; Roderick
Charles Young, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Prentis Trewayne Roberts seeks to appeal the district

court’s    orders        denying    relief       on    his    28    U.S.C.A.       § 2255

(West Supp. 2012) motion and his Fed. R. Civ. P. 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues     a       certificate        of        appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will

not    issue    absent    “a   substantial       showing      of   the    denial       of   a

constitutional      right.”         28     U.S.C.      § 2253(c)(2).            When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,        537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Roberts has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument      because     the   facts    and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3